Certiorari granted, April 4, 2005

                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-4671



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,


          versus


CLAUNCE MONTREL MAZYCK, a/k/a Claunce Montrel
Mazck, a/k/a Cabbage Mazyck, a/k/a Claunce
Montrel Mazyeck, a/k/a Clarence Mazyck, a/k/a
Clarence Montrel Mazyck, a/k/a Claunce J.
Mazyck, a/k/a Clarenc Mazyck,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-401)


Submitted:   October 1, 2004                 Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thaddeus J. Doughty, North Charleston, South Carolina, for
Appellant. John Charles Duane, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            A grand jury returned a superseding indictment charging

appellant Claunce Montrel Mazyck with being a felon in possession

of a firearm, namely a 9mm semi-automatic pistol, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000) (Count One), and

possession of a stolen firearm, in violation of 18 U.S.C. §§ 922(j)

and 924(a)(2) (2000) (Count Two).        Mazyck pled guilty pursuant to

a written plea agreement to Count One, and Count Two was dismissed.

In determining Mazyck’s sentence under the federal sentencing

guidelines, the district court adopted the recommendation in the

Presentence Investigation Report (“PSR”) to apply U.S. Sentencing

Guidelines    Manual § 2K2.1(b)(4) (2002), which provides for a two

point enhancement in the offense level if the firearm at issue was

stolen.    Mazyck was sentenced to seventy-one months in prison.           He

timely noted an appeal.

            Mazyck’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).         Mazyck has not filed a pro se

supplemental brief despite being informed of his right to do so.

In   the   Anders   brief,   counsel   raises   one   potential   issue   for

appellate review: whether Mazyck’s offense level was improperly

enhanced by two points at sentencing because the possession of a

stolen weapon charge (Count Two) was dismissed.*          We conclude that


      *
      At the commencement of the sentencing hearing, Mazyck’s
counsel conceded that evidence that the firearm was stolen could
properly be used as relevant conduct for purposes of sentencing.

                                   - 2 -
this issue is clearly without merit.                  The sentencing court may

consider conduct underlying dismissed charges as relevant conduct

in   determining     the   appropriate         sentence      under     the   federal

sentencing guidelines.        See United States v. Jones, 31 F.3d 1304,

1316 (4th Cir. 1994); see also U.S. Sentencing Guidelines Manual

§ 1B1.3 (2002).      Moreover, Mazyck’s plea agreement stated that,

although Count Two was being dismissed, facts underlying this

dismissed   charge    could    still    be     used   as    relevant    conduct   at

sentencing.

            In addition to the one issue raised by counsel, we have

examined the entire record in this case pursuant to Anders and find

no meritorious issues for appellate review. Accordingly, we affirm

Mazyck’s conviction and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                If Mazyck requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             AFFIRMED


                                       - 3 -